Irvine, C.,
dissenting.
While concurring for the most part in the opinion of the court, I cannot concur in the conclusion that the bond sued on became operative, and desire, as briefly as possible, to express my viewrs on the two principal points on which the court bases that conclusion. I understand the court to hold, in the first place, that the approval of an official bond, at least within the time limited by law, is not essential to the consummation of the contract between the obligors and the public; and,'in the second place, that because Scott was suffered to assume the duties and receive the emoluments of the office, and be*200came a de facto officer, the sureties are estopped to deny his title to the office.
It is not, in my opinion, necessary to consider whether, under any circumstances, an official bond can become operative until it has been approved. Many cases, it is true, proceed upon the theory adopted in the opinion of the court, that provisions for approval are solely for the benefit of the public, and may be waived, and that therefore the sureties cannot set up a want of approval as a. defense. On the other hand other cases hold that where an approval is required, it is the act, or one of the acts, designated by law as requisite to an acceptance, and that in the absence of approval there has been no acceptance and therefore no technical delivery. (United States v. Le Baron, 19 How. [U. S.] 73; Bruce v. State, 11 Gill & J. [Md.] 382; State v. Jarrett, 17 Md. 310; Crawford v. Meredith, 6 Ga. 552; Commonwealth v. Yarborough, 2 S. W. Rep. [Ky.] 68; Commonwealth v. Magoffin, 25 S. W. Rep. [Ky.] 599.) It may be added that every utterance of this court in the past, and several have been very direct and emphatic, favors this view. (State v. Lynn, 31 Neb. 770; State v. Cosgrove, 31 Neb. 386; McMillan v. Richards, 45 Neb. 786.) However, treating that as an open question, or as one which should be resolved in favor of the county’s contention, it must be conceded that by force of our statutes the approval of the bond within the time limited is essential to entitle the person elected or appointed to enter upon the office. The cases last cited certainly are authority for that statement, and the case of State v. Lansing, 46 Neb. 514, is absolutely conclusive of the question. So long as that case stands without being expressly overruled there can be no doubt on the subject. The opinion of the court recognizes this principle, and thereby admits that Scott lost all title to the office when the Thursday after the first Tuesday in January passed without an approval of the bond. Scott nevertheless remained'for ten days a de jure officer, holding over under his first election because his successor had *201not qualified, and then lost even that title through his failure to requalify under the tenure so acquired. (State v. Cosgrove, supra.) Thereafter he ivas at most a de facto officer. It follows that he never occupied the office under his election, by virtue of the right acquired by that election, or for the term contemplated by that election. Being already in office he there remained, solely because the county board neglected to perform its duty by choosing his successor, and subject to be by that board at any minute summarily ousted. The bond had been by the sureties executed in due season, and had by Scott been presented-to the county authorities in due season. This is an important and perhaps a controlling fact, the legal effect of which the opinion of the court entirely ignores. The bond contained no recitals except that Scott had been elected for the term mentioned, and its condition is for the faithful performance of the duties of the office. It contemplates that he should hold the office under the election recited, and for the term fixed by law, that he should, in a word, hold as treasurer de jwre, as it was practicable for him to do when the bond was made. It Avas not conditioned for his good conduct as an officer holding over his former term, or as a de facto officer by sufferance of the county board. (Winneshiek County v. Maynard, 44 Ia. 15.) It was given for one purpose, and by the opinion of the court it is made to bind the sureties for an entirely different purpose. The condition of the bond, when read in the light of the facts existing when it was executed, and of the law, was that Scott should faithfully discharge the duties of his office as the county treasurer of Holt county elected for the term of tAVO years beginning the Thursday after the first Tuesday in January, 1892. The court holds the sureties liable upon a bond conditioned for the faithful discharge of the duties of county treasurer, provided the county board should wrongfully suffer him to remain in office, or if by hook or crook he could manage to remain there. It Avill not do to say that the end in view was his acting *202as county treasurer, and that it made no difference by what right or in what absence of right he so acted. The sureties are entitled to have their contract construed as it is and not as the court may think they would, under other circumstances, háve been willing to make it. Moreover it by no means follows, because a man is willing to become surety for the acts of a de jure officer, that he is willing to stand responsible for the acts of one who intrudes himself into an office and may at any moment be unceremoniously evicted, — one charged with all the bur.dens of a da jure officer, but entitled to none of his rights. I think the bond is void, not directly for the reason that it was not approved in time, but because for that reason Scott lost all title to the office, and the event never occurred whereby, according to the terms of the contract and the contemplation of the parties, it was to be rendered operative.
Passing now to the other point referred to, the supposed estoppel of the sureties, I cannot see upon what fact that estoppel can be predicated. If the bond had recited facts inconsistent with the averment of Scott’s forfeiture of the office, then an estoppel would arise by .deed. If there were any covenant on the subject a liability might arise thereon. If the sureties, after Scott lost his right to office, had done any act furthering his claim or inducing the county to admit him into or retain him in office, an estoppel might arise an pais. But there was, as already said, no recital in the bond except of Scott’s election, and the sureties are not seeking to controvert that fact. There was no covenant binding them for anything but a lawful holding. No fact had occurred when they signed the bond or when it was presented to the county, whereby Scott’s right had been defeated or impaired. After the act of forfeiture they did no act recognizing his continued right or inducing the county to recognize it. I can- understand that the defendants would be estopped to assert any fact contrary to recitals or covenants contained in the bond, and I can understand *203that they might be estopped, even in the absence of express recitals, to assert any defect in Scott’s title existing at the time the bond was signed or presented. So if the bond had been presented after the time limited by law for Scott’s qualification it may be that the sureties could not thereafter allege the forfeiture of right as a defense, at least if the facts' creating the forfeiture were known to them, or if Scott had been permitted to enter upon the office in reliance upon the waiver of the irregularity by the defendants. But to' create an estoppel by deed there must be some recital or covenant contrary to the fact which it is sought to establish by proof; and to create an estoppel en pais there must have been some act or omission of duty, in reliance whereon the other party has altered his position to his disadvantage, so that it would be inequitable to permit the fact to be shown. In this case there is not the semblance of anyone of these essential elements. The court, on the other hand, seems to raise the estoppel from the fact that after the defendants had in good faith presented the bond for a timely approval, the county board neglected its duty and permitted Scott to wrongfully hold office; to raise it from facts occurring after the sureties had done all their part in making the contract, and facts in which they had no part and over which they had no control. The jiidgment of the court, it seems to me, substitutes for the contract of the parties one made for them without their consent or authority by other persons. It holds them liable, not for the misconduct of Scott as an elected treasurer, but for his misconduct as an intruder, and in effect adds to that liability a responsibility for the negligence of the county board. Finally, it estops them by recitals and covenants they did not make, and by facts not only unknown to them but nonexistent at the time of the contract and created by the adverse party and not by them.
Ryan and Ragan, CO., concur in the foregoing dissenting opinion.